Case 1:19-cv-02807-NYW Document 1 Filed 10/01/19 USDC Colorado Page 1 of 8




                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLORADO


Civil Action No. ____________

FRIENDS OF ANIMALS,

          Plaintiff,
v.

UNITED STATES FISH AND WILDLIFE SERVICE,
an agency of the United States,

          Defendant.


                   COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF


                                           INTRODUCTION

     1.       Plaintiff, Friends of Animals, brings this action to remedy violations of the

Freedom of Information Act (FOIA), 5 U.S.C. § 552 et. seq. Specifically, Friends of Animals

challenges the failure of Defendant, the United States Fish and Wildlife Service (FWS), to

respond to Friends of Animals’ February 12, 2019 FOIA request seeking records relating to

applications and permits to import African elephant sport-hunted trophies from Zimbabwe

and Zambia starting from December 1, 2017 (hereinafter, “FOIA Request”).

     2.       As of the date of this Complaint, FWS has not provided any information in

response to Friends of Animals’ FOIA Request seeking the disclosure of documents and

records relating to applications or import permits issued and/or denied for African

elephant sport-hunted trophies from Zimbabwe and Zambia from December 1, 2017.

     3.       FWS failed to comply with the statutory mandates and deadlines imposed by

FOIA by failing to provide a final determination resolving Friends of Animals’ FIOA Request

within the time permitted by law. By failing to resolve Friends of Animals’ FOIA Request,

FWS is unlawfully impeding Friend of Animals’ access to government information that it is
Case 1:19-cv-02807-NYW Document 1 Filed 10/01/19 USDC Colorado Page 2 of 8




entitled to receive under FOIA. Accordingly, Friends of Animals seeks declaratory relief

establishing FWS has violated FOIA. Friends of Animals also seeks injunctive relief

directing FWS to promptly provide Friends of Animals with the requested material free of

cost.

                                    JURISDICTION AND VENUE

        4.      This Court has jurisdiction over this action pursuant to 5 U.S.C. §

552(a)(4)(b) (Freedom of Information Act) and 28 U.S.C. § 1331 (federal question). This

Court may grant declaratory relief under 28 U.S.C. § 2201, et seq. (Declaratory Judgement

Act) and injunctive relief under 5 U.S.C. § 552(a)(4)(B) (Freedom of Information Act). An

actual, justiciable controversy exists within the meaning of the Declaratory Judgment Act

between Friends of Animals and FWS. The Court has jurisdiction, upon receipt of a

complaint, “to enjoin the agency from withholding agency records and to order the

production of any agency records improperly withheld from the complainant.” 5 U.S.C. §

552(a)(4)(B).

        5.      Venue is proper in this Court pursuant to 5 U.S.C. § 552 (a)(4)(B), which

provides venue for FOIA cases in a judicial district where the complainant resides or has a

principle place of business. Here, Friends of Animals’ Wildlife Law Program, which

submitted the FOIA Request, resides in Colorado and has a principle place of business in

Centennial, Colorado.

                                             PARTIES

        6.      Plaintiff, Friends of Animals, is a non-profit international advocacy

organization with nearly 200,00 members and is the requester of the records which

Defendant, FWS, is now withholding. Friends of Animals is incorporated in the state of New

York since 1957, and has offices in Darien, Connecticut and Centennial, Colorado. Friends of

Animals’ Wildlife Law Program was established in 2013. The Wildlife Law Program, which


                                                2
Case 1:19-cv-02807-NYW Document 1 Filed 10/01/19 USDC Colorado Page 3 of 8




is filing this Complaint, is located at 7500 E. Arapahoe Road, Suite 385, Centennial,

Colorado.

       7.     Friends of Animals seeks to free animals from cruelty and exploitation

around the world, and to promote a respectful view of non-human, free-living and domestic

animals. Friends of Animals engages in a variety of advocacy programs in support of these

goals. Friends of Animals informs its members about animal advocacy issues as well as the

organization’s progress in addressing these issues through its magazine called ActionLine,

its website, and other reports. Friends of Animals has published articles and information

advocating for the protection of species so that they can live unencumbered in their natural

habitats. As part of its mission to inform its members about issues affecting animals,

Friends of Animals has submitted several FOIA requests in the past, and Friends of Animals

plans to continue submitting FOIA requests in the future.

       8.     Friends of Animals qualifies as a noncommercial requester under the

standard established by Congress in FOIA.

       9.     Friends of Animals requested the information in its FOIA Request to more

fully understand and inform the public and its members about the process employed by

FWS in issuing threatened species permits for African elephant sport-hunted trophies from

Zimbabwe and Zambia under 50 C.F.R. § 17.32. See 81 Fed. Reg. 36388 (June 6, 2016). The

prompt release of information is essential due to immediate public interest. This data will

help Friends of Animals further its mission and deepen public understanding of the current

crisis African elephants are facing, and the effect sport-hunting has on African elephants.

This issue is relevant not only in Africa, but also at home in the United States. Disclosure of

the requested information will also contribute to the public’s understanding of the

operations of the government and how it processes permits to import African sport-hunted

trophies, as Friends of Animals can distribute the information to its members and other

interested members of the public through its website, its quarterly magazine ActionLine,

                                               3
Case 1:19-cv-02807-NYW Document 1 Filed 10/01/19 USDC Colorado Page 4 of 8




and through outreach to other media outlets. FWS’s failure to provide the requested

records impedes Friends of Animals’ access to government information and hinders

Friends of Animals’ ability to carry out its organizational mission. The production of these

records will redress the harm and enable Friends of Animals to finally communicate to

their members and to the public a fuller understanding of FWS’s permitting decisions.

       10.    Defendant, FWS, is an agency of the United States housed within the

Department of the Interior and has possession of the documents that Plaintiff, Friends of

Animals, seeks. FWS is an agency within the meaning of 5 U.S.C. § 552(f). FWS has

possession and control of the requested records and is responsible for fulfilling Friends of

Animals’ FOIA Request.

                  LEGAL FRAMEWORK: FREEDOM OF INFORMATION ACT

       11.    Congress enacted FOIA to ensure public access to U.S. government records.

FOIA carries a presumption of disclosure. The burden is on the government—not the

public—to substantiate why information may not be released. Upon written request,

agencies of the United States government are required to disclose those records, unless

they can be lawfully withheld from disclosure under one of nine specific exemptions in

FOIA. 5 U.S.C. §§ 552(b)(1)-(9); 5 U.S.C. § 552(a)(4)(B).

       12.    FOIA imposes mandatory deadlines on federal agencies when they receive a

request for records pursuant to FOIA. FOIA requires agencies to respond within twenty

working days after the receipt of any such request with their determination and must

immediately notify the person making such request of its determination and the reasons

therefore, and of the right of such person to appeal to the head of the agency any adverse

determination. 5 U.S.C. § 552 (a)(6)(A).

       13.    Upon determination by an agency to comply with the request, the records

shall be made “promptly available.” 5 U.S.C. § 552(a)(6)(C).



                                              4
Case 1:19-cv-02807-NYW Document 1 Filed 10/01/19 USDC Colorado Page 5 of 8




       14.    In “unusual circumstances” an agency may extend the time limits for up to

ten working days by providing written notice to the requester setting forth the unusual

circumstances and the date on which the determination is expected to be dispatched. 5

U.S.C. § 552(a)(6)(B).

       15.    With respect to a request for which a written notice purports to apply the

“unusual circumstances,” the agency must: (1) notify the requester if the request cannot be

processed within the time limit; (2) provide the requester with an opportunity to limit the

scope of the request so that it may be processed within that time or provide an opportunity

to arrange with the agency an alternative time frame for processing the request or a

modified request; and (3) make available its FOIA Public Liaison to assist in the resolution

of any disputes between the requester and the agency. 5 U.S.C. § 552(a)(6)(B)(ii).

       16.    As a general matter, a FOIA requester must exhaust administrative appeal

remedies before seeking judicial redress. However, if an agency does not adhere to certain

statutory timelines (twenty workdays or thirty workdays in “unusual circumstances”), then

by statute the requester is deemed to have fulfilled the exhaustion requirement. 5 U.S.C. §

552(a)(6)(C)(i).

       17.    Additionally, if the agency fails to comply with the statutory time limit it

cannot assess search fees. 5 U.S.C. § 552(a)(4)(A)(viii).

       18.    Department FIOA regulations provide for a tracked response process that

distinguishes requests based on the estimated number of workdays needed to respond. 43

C.F.R. § 2.15(a). “Simple” requests take one to five workdays to process; “normal” requests

take six to twenty workdays; “complex” request take between twenty-one and sixty

workdays; and “exceptional/voluminous” requests, which involve “very complex

processing challenges” and potentially include a large number of responsive records, take

over sixty workdays to process. 43 C.F.R. §§ 2.15(c)(1)-(4).




                                               5
Case 1:19-cv-02807-NYW Document 1 Filed 10/01/19 USDC Colorado Page 6 of 8




       19.    The multi-track processing system does not alter FOIA’s statutory deadline

for an agency to determine whether to comply with the FOIA request. 43 C.F.R. § 2.15(f). An

agency must make a determination whether to comply with the FOIA request, and notify

the requester accordingly, within the mandatory deadlines ascribed above.

       20.    The United States district courts have jurisdiction “to enjoin the agency from

withholding agency records and to order the production of any agency records improperly

withheld from the complainant.” 5 U.S.C. § 552(a)(4)(B).

                                   FACTUAL BACKGROUND

       21.    Friends of Animals submitted its FOIA Request to FWS on February 12, 2019.

Friends of Animals requested documentation of all documents and records held by FWS

relating to applications submitted to import African elephant sport-hunted trophies from

Zimbabwe and Zambia; and relating to permits issued and/or denied. Friends of Animals

requested all documents starting from December 1, 2017, including: (1) All documents and

data relating to, and including, individual permit applications submitted for the import of

African elephant sport- hunted trophies from Zimbabwe and/or Zambia into the United

States; (2) All documents and data relating to import permits issued and/or denied for the

import of African elephant sport-hunted trophies from Zimbabwe and/or Zambia into the

United States; (3) All documents and data relating to enhancement findings, either positive

or negative, on permit applications for the import of African elephant sport-hunted

trophies from Zimbabwe and/or Zambia into the United States; and (4) All documents and

data relating to any findings and determinations related to import permits for African

elephant sport-hunted trophies from Zimbabwe and/or Zambia into the United States.

       22.    On March 6, 2019, FWS’s staff sent an email to Friends of Animals including a

formal acknowledgment that the Division of Management Authority received the FOIA

Request on February 14, 2019.



                                              6
Case 1:19-cv-02807-NYW Document 1 Filed 10/01/19 USDC Colorado Page 7 of 8




       23.    The deadline for making a determination on Friends of Animals’ FOIA

Request under normal circumstances passed on March 15, 2019. If there were unusual

circumstances, which were not noted by FWS, the deadline for making a determination

passed on March 29, 2019.

       24.    FWS did not make the required determination by March 15, 2019.

       25.    On September 18, 2019, Friends of Animals sent an email to the FOIA Liaison

requesting the date on which the FOIA determination is expected to be dispatched. Friends

of Animals did not receive a response.

       26.    As of the date of this complaint, FWS has failed to make a determination on

Friends of Animals’ FOIA Request, failed to produce responsive records to the FOIA

Request, and failed to provide a date when Friends of Animals could expect a final

determination on its FOIA Request.

       27.    FWS is unlawfully withholding pubic access of information sought by Friends

of Animals, information to which Friends of Animals is entitled to receive, and for which

FWS has not provided a valid disclosure exemption.

       28.    FWS has offered no reasonable explanation for its delay, and it has not

provided an estimated timetable of when it will comply with its obligations under FOIA.

                                      CAUSE OF ACTION
                         (Violation of Freedom of Information Act)

       29.    Friends of Animals herein incorporates all allegations contained in the

proceeding paragraphs.

       30.    Friends of Animals properly requested records within FWS’s control on

February 12, 2019, in its FOIA Request.

       31.    FWS failed to make a determination on Friends of Animals’ FOIA Request

within time required by FOIA.



                                             7
Case 1:19-cv-02807-NYW Document 1 Filed 10/01/19 USDC Colorado Page 8 of 8




       32.     As of the date of this Complaint, FWS has not made any determination on

Friends of Animals’ FOIA Request.

       33.     As of the date of this Complaint, FWS has not made any claims of statutory

exemption with regard to the documents requested in the FOIA Request.

       34.     Accordingly, Friends of Animals is entitled to injunctive and declaratory

relief with respect to the release and disclosure of the records requested in the FOIA

Request.

                                     REQUEST FOR RELIEF

Friends of Animals respectfully requests that the Court enter judgement providing the

following relief:
   1. Declare that FWS violated FOIA by failing to make a determination on Friends of
      Animals’ FOIA Request and promptly providing responsive records within the time
      required by law;
   2. Order FWS to process and immediately release all records responsive to the FOIA
      Request at no cost to Friends of Animals;
   3. Retain jurisdiction of this action to ensure the processing of the FOIA Request and
      ensure that no agency records are wrongfully withheld;
   4. Award Friends of Animals costs, including reasonable attorney fees and litigation
      costs in this action, pursuant to FOIA, 5 U.S.C. § 552(a)(4)(E); and
   5. Grant Friends of Animals any other relief that the Court deems just and proper.

Dated: October 1, 2019

                                           Respectfully submitted,

                                           /s/ Jennifer E. Best
                                           Jennifer E. Best (CO Bar# 46549)
                                           Assistant Legal Director, Wildlife Law Program
                                           Friends of Animals
                                           7500 E. Arapahoe Road, Suite 385
                                           Centennial, CO 80112
                                           Telephone: (720) 949-7791
                                           E-mail: jennifer@friendsofanimals.org
                                           Attorney for Plaintiff



                                              8
